     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 1 of 20




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

DIANNA YODER, CLINT WALDING,
and KELLEY WILLIAMS, individually
and on behalf of others similarly situated,
      Plaintiffs,
v.                                               Case No. 1:19-cv-70-AW-GRJ
FLORIDA FARM BUREAU, FLORIDA
FARM BUREAU GROUP, FLORIDA
FARM BUREAU FEDERATION,
FLORIDA FARM BUREAU
CASUALTY INSURANCE COMPANY,
FLORIDA FARM BUREAU GENERAL
INSURANCE COMPANY, SOUTHERN
FARM BUREAU CASUALTY
INSURANCE COMPANY, and
SOUTHERN FARM BUREAU LIFE
INSURANCE COMPANY,
     Defendants.
_______________________________/
      ORDER DENYING CONDITIONAL CLASS CERTIFICATION

      This is a collective action under the Fair Labor Standards Act. Plaintiffs

Dianna Yoder, Clint Walding, and Kelley Williams sold insurance for the Farm

Bureau defendants.1 ECF No. 1 (Compl.). They sued, saying they were misclassified



      1
        Plaintiffs sued Florida Farm Bureau, Florida Farm Bureau Group, Florida
Farm Bureau Federation, Florida Farm Bureau Casualty Insurance Company,
Florida Farm Bureau General Insurance Company, Southern Farm Bureau Casualty
Insurance Company, and Southern Farm Bureau Life Insurance Company. Compl.
¶ 1. They argue that defendants form a single enterprise or are Plaintiffs’ joint

                                       1
      Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 2 of 20




as independent contractors, worked more than forty hours a week, and are owed

overtime wages. Compl. ¶¶ 1-4, 53-87; see also 29 U.S.C. §§ 207, 211(c). They now

seek conditional certification under 29 U.S.C. § 216(b). ECF No. 47. They ask for

conditional certification of this class:

      All former and current independent contractors of Florida Farm Bureau,
      Florida Farm Bureau Group, Florida Farm Bureau Casualty Insurance
      Company, Florida Farm Bureau General Insurance Company, Southern
      Farm Bureau Casualty Insurance Company, and Southern Farm Bureau
      Life Insurance Company, from April 17, 2016 to present that have
      worked in the position of insurance agent in the State of Florida.

ECF No. 47 at 8.2 Farm Bureau opposes this. ECF No. 54.

                                   I. THE STANDARD

      The FLSA authorizes collective actions against employers who violate certain

FLSA provisions, including § 207’s overtime requirements. See 29 U.S.C. § 216(b);

Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1258 (11th Cir. 2008). Unlike

traditional class-action suits under rule 23, an FLSA collective action requires class

members to opt into the suit. See Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208,


employers. Compl. ¶¶ 19-34. How the Farm Bureau defendants relate to one another
is not now an issue.
      Plaintiffs have also dismissed their claims against Florida Farm Bureau
Federation. ECF No. 25. And, of the seven named entities (including Florida Farm
Bureau Federation), four entities have made arguments on this motion: Florida Farm
Bureau Casualty Insurance Company, Florida Farm Bureau General Insurance
Company, Southern Farm Bureau Life Insurance Company, and Southern Farm
Bureau Casualty Insurance Company. See ECF Nos. 54; 56; 63; 64; 73.
      2
          Pinpoint citations reflect the PDF pagination in CM/ECF.
                                           2
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 3 of 20




1216 (11th Cir. 2001); see also Cameron-Grant v. Maxim Healthcare Servs., Inc.,

347 F.3d 1240, 1243 n.2 (11th Cir. 2003) (citing Hipp, 252 F.3d at 1208).

      District courts have broad discretion in deciding whether to certify a class.

Hipp, 252 F.3d at 1219. The Eleventh Circuit has suggested a two-step process. See

Mickles v. Country Club Inc., 887 F.3d 1270, 1276-77 (11th Cir. 2018) (citing Hipp,

252 F.3d at 1208). Under this approach, courts conditionally certify a class and

notify potential class members but then, as the case nears trial, reconsider the

certification. Cameron-Grant, 347 F.3d at 1243 n.2 (citing Hipp, 252 F.3d at 1218).

      At the first step—the “notice stage”—the court decides whether other

employees should get notice. Id. (citing Hipp, 252 F.3d at 1218). Here, a plaintiff

must show “a ‘reasonable basis’ for his claim that there are other similarly situated

employees.” Morgan, 551 F.3d at 1260-61 (citations omitted). Courts generally

apply a “fairly lenient standard” to determine whether “the plaintiffs are truly

similarly situated.” Anderson v. Cagle’s, Inc., 488 F.3d 945, 953 (11th Cir. 2007).

Plaintiffs may meet this burden “by making substantial allegations of class-wide

discrimination, that is, detailed allegations supported by affidavits which

‘successfully engage defendants’ affidavits to the contrary.” Grayson v. K Mart

Corp., 79 F.3d 1086, 1097 (11th Cir. 1996); see also Morgan, 551 F.3d at 1261 (11th

Cir. 2008). If the court grants conditional certification, “putative class members are




                                          3
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 4 of 20




given notice and the opportunity to ‘opt-in.’” Cameron-Grant, 347 F.3d at 1243 n.2

(quoting Hipp, 252 F.3d at 1218).

      A motion for decertification generally triggers the second stage. Id. (citing

Hipp, 252 F.3d at 1218). In this phase, the court benefits from a more developed

record, and “the plaintiff bears a heavier burden.” Morgan, 551 F.3d at 1261 (citing

Anderson, 488 F.3d at 953); see also Cameron-Grant, 347 F.3d at 1243 n.2 (citing

Hipp, 252 F.3d at 1218).

                                    II. ANALYSIS

      Plaintiffs ask me to start with step one, apply a “fairly lenient” standard, and

conditionally certify the class. See ECF No. 47 at 12-14. Farm Bureau suggests

otherwise. It acknowledges the Eleventh Circuit’s suggested two-step approach, but

it argues for more exacting review because our record is already developed—and the

reason for the lenient first step is to allow record development. ECF No. 54 at 14

(citing Thedford v. Drive In of Evansville, Inc., No. 2:14-CV-0390-SLB, 2014 WL

5520954, at *2 (N.D. Ala. Oct. 31, 2014)). Regardless, Farm Bureau argues, I should

deny certification under any standard because those in the proposed class will have

a diverse range of experiences. In other words, Farm Bureau contends, Plaintiffs

have not provided a reasonable basis to conclude their claims can be collectively

resolved. ECF No. 54 at 6-13, 17-18.




                                          4
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 5 of 20




      I will begin with step one. The key inquiry here is whether there is a similarly

situated group of employees. See Morgan, 551 F.3d at 1259. Neither the FLSA nor

binding caselaw has precisely defined “similarly,” but the Eleventh Circuit has said

the question is “not whether their positions are identical.” Id. at 1259-60 (citing

Grayson, 79 F.3d at 1096). And it has explained that a court “should satisfy itself”

that there are employees who (1) are “similarly situated” as to their job requirements

and pay provisions and (2) “desire to ‘opt-in.’” Dybach v. State of Fla. Dep’t of

Corr., 942 F.2d 1562, 1567-68 (11th Cir. 1991); see also Morgan, 551 F.3d at 1259.

But it has also recognized that the similarities required for “a collective action under

§ 216(b) must extend ‘beyond the mere facts of job duties and pay provisions.’”

Anderson v. Cagle’s, Inc., 488 F.3d 945, 953 (11th Cir. 2007) (quoting White v.

Osmose, Inc., 204 F. Supp. 2d 1309, 1314 (M.D. Ala. 2002)). “Otherwise,” it held,

“it is doubtful that § 216(b) would further the interests of judicial economy, and it

would undoubtedly present a ready opportunity for abuse.” Id. (quoting White, 204

F. Supp. 2d at 1314).

                                  A. The Evidence

      Plaintiffs argue they are similarly situated as to their job requirements and pay

provisions, ECF No. 47 at 14-15, and they have submitted nearly identical

declarations detailing their common experiences and duties. ECF Nos. 47-1 (Yoder

Decl.); 47-2 (Walding Decl.); 47-3 (Williams Decl.); 47-4 (Davis Decl.); 47-5 (Butts


                                           5
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 6 of 20




Decl.). They say Farm Bureau pays agents commissions and uniformly classifies

them as contractors. See Yoder Decl. ¶¶ 3, 6. They note that agents have the same

primary duties: to service policyholders and sell insurance products; that these duties

are set out in contracts, manuals, and guides; and that agents perform these duties

similarly by, for example, speaking with customers about their needs, researching

eligibility, collecting customers’ personal information, helping customers complete

applications, generating quotes, and signing people up for their products. Yoder

Decl. ¶¶ 8-10. Plus, Plaintiffs can sell only Farm Bureau products and are not

allowed to subcontract their duties. Yoder Decl. ¶ 10. Plaintiffs argue too that

“virtually identical” contracts establish agent work terms and duties—providing, for

example, that agents must adhere to company rate-books, guidelines, and

compliance manuals; and report all claims and applications to Farm Bureau, in

accordance with its guidelines. Yoder Decl. ¶ 5. The contract also contains a

noncompete provision. Yoder Decl. ¶ 5.

      Plaintiffs also say agents’ schedules are similar, as agents are required to sell

Farm Bureau products at Farm Bureau office locations for approximately forty hours

a week, meet with policyholders, and do off-hours work like inspecting and

photographing policyholder properties. Yoder Decl. ¶ 11. Finally, Plaintiffs note that

Farm Bureau provides Plaintiffs with training, supplies, and physical facilities

(including front-office staff and computers). Yoder Decl. ¶¶ 11-12. Plaintiffs’

                                          6
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 7 of 20




evidence also shows agents are managed “in the same way,” including measuring

agent performance and providing additional training to agents who fail to meet their

“quotas.” Yoder Decl. ¶ 13.

      Farm Bureau provided competing declarations from other agents. See ECF

Nos. 55-11 (Hetrick Decl.); 55-12 (Greene Decl.); 55-13 (Palhegyi Decl.); 55-14

(Timmons Decl.); 55-15 (Gonzalez Decl.); 55-16 (Helms Decl.); 55-17 (Tracy

Decl.). These agents would fall into the proposed class definition, but according to

their declarations, they had different experiences. Farm Bureau has also filed

declarations from managers, some of whom previously worked as Farm Bureau

agents, ECF Nos. 55-1 (Lentz Decl.); 55-2 (Blair Decl.); 55-3 (Higginbotham Decl.);

55-4 (Cothron Decl.); 55-5 (Mikell Decl.); 55-6 (Heard Decl.); 55-7 (Warren Decl,);

55-8 (McNeill Decl.); 55-9 (Booker Decl.); 55-10 (Gicalone Decl.), who explain that

each agent’s Farm Bureau experience is unique.

      One agent, Joseph Hetrick of Escambia County, explains he recently

incorporated and is planning to hire a customer service representative. He says that

he only has to be in the office on “quote days” and prefers to do his business at

clients’ homes. Hetrick Decl. ¶¶ 4, 6, 10-11. Kevin Greene, a Suwannee County

agent, says he views himself as a business owner, controls his own schedule, and

enjoys the freedom to work as much or as little as he wants. He also plans to hire a

customer service representative. Greene Decl. ¶¶ 4-5.

                                         7
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 8 of 20




      Raymond Palhegyi, a former agent who recently became the Broward County

agency manager, operates his own corporation: Raymond Palhegyi, Inc. He says that

as a Farm Bureau agent, he had freedom to set his schedule and “enjoyed the luxury

of having no one looking over my shoulder.” He analogizes the work to running a

franchise: “[a]gents are given the keys to their own small businesses, and it’s up to

them to make it work.” Palhegyi Decl. ¶¶ 2, 3, 7. Ray Timmons, a Dade County

agent, explains that agents need to spend time outside of the office to succeed. He

also recently incorporated. Timmons Decl. ¶¶ 6, 11.

      Robert Gonzelez, a Broward County agent, reports that his company—Robert

Gonzalez Insurance Agency, Inc.—employs a receptionist and leases two customer

service representatives from his agency manager, Mr. Palhegyi. He purchases or

rents his own office supplies including phones, furniture, copiers, printers, and

computer monitors. And he leases his computers and IT-related products from Farm

Bureau. Because of market restrictions in Broward County, he uses third-party

brokerage companies to write policies when he is unable to sell a Farm Bureau

product. Gonzalez Decl. ¶¶ 6, 7, 15. Richard Helms, a Sumter County agent, reports

that he enjoys flexibility with his schedule and business—deciding when and how

he wants to do his job. And he decides what expenses to incur and what types of

advertising to use. Helms Decl. ¶¶ 3-5. Finally, Robert Tracey, a Hernando County




                                         8
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 9 of 20




agent, describes his work as entirely self-monitored, seeing himself “as the captain

of [his] own ship and in control of [his] destiny.” Tracey Decl. ¶ 4.

                   B. Obstacles to a Similarly Situated Finding

      If all the declarations are true, different Farm Bureau agents have different

day-to-day experiences, different approaches, and different expectations. The

question is what to do with this conclusion.

      Plaintiffs argue that I should not consider Farm Bureau’s declarations at all—

that I should not be resolving contradictory evidence and making credibility

determinations at the notice stage. ECF No. 60-1 at 8. I agree I should not be deciding

which declarations (if any) are credible. But neither can I ignore what Farm Bureau

has submitted. The Eleventh Circuit has said, after all, that step-one plaintiffs must

“successfully engage defendants’ [contrary] affidavits.” See Hipp, 252 F.3d at 1219

(citing Grayson, 79 F.3d at 1097); see also Jones v. RS & H, Inc., 775 F. App’x 978,

983 (11th Cir. 2019) (“The plaintiffs may meet this burden, which is not heavy, by

making substantial allegations of class-wide discrimination, that is, detailed

allegations supported by affidavits which successfully engage defendants’ affidavits

to the contrary.” (citation and quotation marks omitted)). Yet Plaintiffs have not

really engaged with Farm Bureau’s declarations.

      Alternatively, Plaintiffs argued at the hearing that even if agents had different

experiences, they weren’t different in any meaningful way: That whether some


                                          9
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 10 of 20




people left the office or worked from home, their claims would still all be the same,

meaning they would still be similarly situated. But the issues and defenses applicable

to the various declarants (and thus various class members) will differ because of

their different experiences. I therefore conclude that Plaintiffs have not shown a

reasonable basis to conclude that those in their proposed class—a statewide class—

are similarly situated.

      There are at least two significant areas that will involve individualized

determinations: application of the economic realities test and application of the

“outside sales” exemption. I have also considered the statewide aspects of the

proposed class.

      As a preliminary matter, Plaintiffs argue that claim elements and defenses

should not be considered here—that they are irrelevant at the notice stage. Plaintiffs

rely principally on district court cases from Mississippi and Texas. ECF No. 60-1 at

6-7. But they also cite English v. Texas Farm Bureau Business Corporation, which

acknowledges a split in application of the economic realities test at the notice stage—

at least among district courts in the Fifth Circuit. No. 6:17-CV-00323, 2019 WL

2112275, at *8 (W.D. Tex. Mar. 29, 2019).

      District courts in the Eleventh Circuit regularly consider at the notice stage

whether it is practical to adjudicate claims class-wide, and this includes evaluating

the economic realities test. See, e.g., Kiley v. MedFirst Consulting Healthcare

                                          10
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 11 of 20




Staffing, LLC, 297 F. Supp. 3d 1260, 1266 (N.D. Ala. 2018) (granting conditional

certification after considering whether the economic realities test could be applied

class wide); Herrera v. Mattress Firm, Inc., No. 17-22048-CIV, 2017 WL 4270619,

at *9 (S.D. Fla. Sept. 26, 2017) (“Plaintiffs have not met their burden to show

members of the proposed class are similarly situated, as they have not shown . . .

that the economic realities test can be applied on a class-wide basis.”); Peña v.

Handy Wash, Inc., No. 14-20352-CIV, 2014 WL 12531537, at *8 (S.D. Fla. July 3,

2014) (explaining the economic realities “factors are also relevant to assessing

whether Plaintiff and the class she seeks to represent are similarly situated” and

granting conditional certification as “it appear[ed] the majority of the economic

realities factors can be assessed collectively”); Demauro v. Limo, Inc., No. 8:10-CV-

413-T-33AEP, 2011 WL 9191, at *4 (M.D. Fla. Jan. 3, 2011) (“[E]ach individual

who may seek to join this case will be examined separately in order to determine

whether such individual is an employee or an independent contractor. This

necessarily individualized assessment eviscerates all notions of judicial economy

that would otherwise be served by conditional class certification.”).

      And this makes sense. The purpose of the collective action is to resolve many

claims at once—promoting efficiency for parties and the court. See Hoffmann-La

Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989); Morgan, 551 F.3d at 1264-65. So

while I should not (and cannot) resolve the merits here, I must consider whether

                                         11
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 12 of 20




Plaintiffs have provided a reasonable basis to conclude the class is similarly situated

such that the claims can be adjudicated collectively. See Grayson, 79 F.3d at 1097

(11th Cir. 1996) (“The plaintiffs bear the burden of demonstrating a ‘reasonable

basis’ for their claim of class-wide discrimination.” (citation omitted)).

                               1. Economic Realities Test

      The FLSA’s protections extend to employees, not to independent contractors.

Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1311 (11th Cir. 2013). Courts use

the economic realities test to determine which one a plaintiff is, id. (citing Bartels v.

Birmingham, 332 U.S. 126, 130 (1947)), and they use several factors:

      (1) the nature and degree of the alleged employer’s control as to the
      manner in which the work is to be performed;

      (2) the alleged employee’s opportunity for profit or loss depending
      upon his managerial skill;

      (3) the alleged employee’s investment in equipment or materials
      required for his task, or his employment of workers;

      (4) whether the service rendered requires a special skill;

      (5) the degree of permanency and duration of the working relationship;

      (6) the extent to which the service rendered is an integral part of the
      alleged employer’s business.

Id. at 1312. “No one of these considerations can become the final determinant, nor

can the collective answers to all of the inquiries produce a resolution which

submerges consideration of the dominant factor—economic dependence.” Id.

(quoting Usery v. Pilgrim Equip. Co., 527 F.2d 1308, 1311-12 (5th Cir. 1976)).
                                           12
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 13 of 20




      Farm Bureau’s declarations largely implicate two of the six factors: the degree

of control and the alleged employees’ investment in equipment and employment of

other workers. For example, while the Plaintiffs describe required in-office work

Monday through Friday, Farm Bureau’s witnesses say they can come and go as they

please.3 Agents also describe different experiences in how they are instructed and

how they perform their duties.4 And agents claim to experience varying levels of

manager supervision and control.5 Finally, agents describe different levels of


      3
         Compare Yoder Decl. ¶ 7 (“Defendants’ expectation is that Agents be in
their offices Monday–Friday for the full workday. . . .”), with Hetrick Decl. ¶ 4 (“The
only time I need to be in the office is for my assigned ‘quote’ day.”), Greene Decl.
¶ 4 (“I have control over my schedule, and the freedom to determine when I work
and how many hours I work . . . . I have the flexibility to come and go as I want.”),
Tracy Decl. ¶ 4 (“I can work whenever I want and as much or as little as I want.”),
Palhegyi Decl. ¶ 3 (“I never had anyone pressure me to be in the office at certain
times”), Timmons Decl. ¶ 5 (“I come and go from the Dade County office as I
please . . . .”), Helms Decl. ¶ 3 (“Agents don’t have office procedures. We do our
own thing.”), and Gonzalez Decl. ¶ 9 (“I have set up my office so that it can function
without me. No one requires me to be at my office on any certain day.”).
      4
        Compare Yoder Decl. ¶ 9 (“Virtually every facet of our duties is set out in
contracts, manuals, and guides that Agents are required to follow.”), with Timmons
Decl. ¶ 8 (“Every agent has his or her own way of selling insurance.”), Tracy Decl.
¶ 4 (“No one tells me what to do and how to sell insurance. How I go about doing
my job is entirely up to me.”), and Gonzalez Decl. ¶ 4 (“No one tells me that how to
run my insurance business . . . . I have developed my own way to sell insurance,
service my clients, and grow my business, which works for me.”).
      5
          Compare Yoder Decl. ¶ 13 (“[M]anagers closely supervise Agents’
work . . . . Managers have substantial control over Agents’ work activities and
schedules.”), with Tracy Decl. ¶ 4 (“My work is entirely self-monitored; no one else
monitors my work but me.”), Helms Decl. ¶ 3 (“I am not micromanaged by my
Agency Manager, and I do what I want to do.”), Timmons Decl. ¶ 5 (“I do not have

                                          13
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 14 of 20




reliance on the Farm Bureau defendants for physical facilities, equipment, and

support staff.6

      The Eleventh Circuit has said that although all six factors matter, the

“overarching focus of the inquiry is economic dependence.” Scantland, 721 F.3d at

1312. And “in considering economic dependence, the court focuses on whether an

individual is ‘in business for himself’ or is ‘dependent upon finding employment in

the business of others.’” Id.; see also id. (“We view the subsidiary facts relevant to

each factor through the lens of ‘economic dependence’ and whether they are more

analogous to the “usual path” of an employee or an independent contractor.”).

Plaintiffs have not shown that the class it proposes is similarly situated such that it

is amenable to collective resolution under the economic realities test.




to ask permission from anyone to take a vacation or to take time off.”), and Gonzalez
Decl. ¶ 9 (“I make my own schedule. I take time off to go fishing, as well as to travel.
I do not ask anyone, including my Agency Manager, for permission to take time
off.”).
      6
         Compare Yoder Decl. ¶ 11 (“Defendants provide the physical-facilities
support—including front-office staff, office equipment, computers, and the
buildings—in which Agents execute their job responsibilities.”), with Palhegyi Decl.
¶ 6 (“All of the office expenses and any rent for the four offices are covered by me
and/or the Broward County agents.”), and Gonzalez Decl. ¶¶ 5-6 (“I am an employee
of my Company. The Company also employs my receptionist, and is responsible for
paying her compensation and health insurance. . . . [T]here are two Customer Service
Representatives who work in my office. I lease these employees from my Agency
Manager, Raymond Palhegyi.”).
                                          14
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 15 of 20




                              2. Outside Sales Exemption

      The FLSA exempts “outside salesmen” from its overtime requirements. See

29 U.S.C. § 213(a)(1); see also Gregory v. First Title of Am., Inc., 555 F.3d 1300,

1302 (11th Cir. 2009); Reyes v. Goya Foods, Inc., 549 F. App’x 876, 877 (11th Cir.

2013). “The term ‘outside salesmen’ is defined as an employee ‘[w]hose primary

duty is . . . making sales . . . and . . . [w]ho is customarily and regularly engaged

away from the employer’s place . . . of business in performing such primary duty.’”

Reyes, 549 F. App’x at 877 (alterations in original) (quoting 29 C.F.R. § 541.500(a));

see also Gregory, 555 F.3d at 1302.

      To qualify for exemption . . ., an employee’s “primary duty” must be
      the performance of exempt work. The term “primary duty” means the
      principal, main, major or most important duty that the employee
      performs. Determination of an employee’s primary duty must be based
      on all the facts in a particular case, with the major emphasis on the
      character of the employee’s job as a whole. Factors to consider when
      determining the primary duty of an employee include, but are not
      limited to, the relative importance of the exempt duties as compared
      with other types of duties; the amount of time spent performing exempt
      work; the employee’s relative freedom from direct supervision; and the
      relationship between the employee’s salary and the wages paid to other
      employees for the kind of nonexempt work performed by the employee.

Gregory, 555 F.3d at 1302-03 (quoting 29 C.F.R. § 541.700). The regulations, as

Farm Bureau argues, further provide that promotional work can be exempt as well,

depending on the circumstances. Id. at 1303 (“‘Promotional work that is actually

performed incidental to and in conjunction with an employee’s own outside sales or

solicitations is exempt work’ whereas ‘promotional work that is incidental to sales

                                         15
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 16 of 20




made, or to be made, by someone else is not exempt outside sales work.’ 29 C.F.R.

§ 541.503(a).”).

      For at least two of the “primary duty” factors—the amount of time spent

performing exempt work and the employee’s relative freedom from direct

supervision—we will need individualized consideration.7

                               3. Statewide Certification

      Finally, even if some subset of agents is similarly situated, Plaintiffs have not

shown that those in the statewide class they propose are. Florida has three Farm

Bureau regional districts and ninety-four offices—operated by forty-two agency


      7
        Plaintiffs’ experience—of being tethered to their desks under close manager
supervision, Yoder Decl. ¶ 7 (“Defendants’ expectation is that Agents be in their
offices Monday–Friday for the full workday, unless they are conducting business
errands . . . .”), ¶ 11 (“Agents are primarily required to sell insurance from branch
locations, during ordinary business hours for roughly 40 hours a week.”), ¶ 13
(“Based upon my experience, managers closely supervise Agents’ work . . . .
Managers have substantial control over Agents’ work activities and schedules. And
managers routinely evaluate the Agents’ performance.”)—differs from the Farm
Bureau declarants’ experience. The Farm Bureau declarants describe regular out-of-
the-office meetings and minimal supervision. See Timmons Decl. ¶ 6 (“I would
estimate that 70% of my sales are made at customers’ homes or businesses, and 30%
are made in the office. I spend at least five hours a week driving around Miami-Dade
County meeting with customers, getting signatures on insurance applications and
paperwork, picking up checks, and photographing properties.”); Hetrick Decl. ¶ 6
(“Seventy-five percent of my appointments (for both property and casualty and life
insurance sales) are at clients’ homes.”); Tracy Decl. ¶ 5 (“Some days I set aside for
appointments; other days I may plan to take photos and will come in later to the
office. On other days, I may spend more time in the office . . . .”). To be sure, Yoder
and the Plaintiffs acknowledge that they do perform some work outside the office.
Yoder Decl. ¶ 11 (“Agents must also perform other work beyond branch business
hours, like photographing the properties of property policyholders.”).
                                          16
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 17 of 20




managers. Lentz Decl. ¶¶ 13-14; ECF No. 54 at 6. Plaintiffs (and the opt-ins) are all

from Farm Bureau’s “District 2.” Lentz Decl. ¶ 14. Plaintiffs seek a class definition

that covers the entire state of Florida, but its evidence appears limited to a few

neighboring counties in central Florida—in a single Farm Bureau regional “district.”

See Lentz Decl. ¶ 14. While Plaintiffs indicate that agents’ job requirements are the

same, Farm Bureau argues that there are “significant variations” in how Florida

Farm Bureau agencies operate across the state. ECF No. 54 at 27-28. In “District 1,”

for example, “the counties on the coastline in the panhandle that are located in flood

zones have special insurance needs and restrictions where [] agents are able to write

insurance with brokerage companies to service the customers’ needs.” McNeill Decl.

¶ 4. In other more rural counties district agents “write more property and casualty

insurance.” McNeill Decl. ¶ 4.

      In “District 3,” most of the counties are coastal and “tend to be more densely

populated than rural counties located in the middle part of the state and have less

walk-in business than . . . a rural county.” Booker Decl. ¶ 7. Notably, Farm Bureau

agents in coastal counties must account for hurricanes, which, in places like Broward

and Miami-Dade counties, present unique challenges and cause reliance on third-

party brokerage agencies and carriers to write customer policies.8


      See Timmons Decl. ¶ 9 (“It can be frustrating in coastal counties, like Miami-
      8

Dade County, to sell insurance due to high premium rates, and underwriting

                                         17
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 18 of 20




      And perhaps some of the differences Farm Bureau highlights flow from those

regional anomalies. To the extent Plaintiffs’ declarations respond to Farm Bureau’s

claims of geographic diversity, their allegations of statewide, uniform treatment are

based on unspecific “observation and discussion” with other unidentified Farm

Bureau agents. See Yoder Decl. ¶¶ 4, 5, 9, 10, 13, 14. This is not enough. See

Grayson, 79 F.3d at 1095. Therefore, Plaintiffs have not sufficiently engaged with

Farm Bureau’s declarations to establish a “reasonable basis” for their claim of

statewide FLSA violations. Cf. Jones, 775 F. App’x at 983 (finding no abuse of

discretion when court concluded plaintiffs had not shown a “reasonable basis” to

support nationwide conditional class certification where the defendant supplied

evidence that one official made allegedly discriminatory decisions for a single office

and the plaintiffs “offered no allegations or evidence to the contrary.”).




limitations and caps. When Florida Farm Bureau cannot underwrite coverage, I write
insurance for my customers through several brokerage companies. I would estimate
that 60% of my book of business is written on Florida Farm Bureau (or Southern
Farm Bureau Life) paper, while 40% is written through brokerage companies such
as Hull & Company, SIU and GeoVera, Global Marine, Progressive, and Citizens.”);
Gonzalez Decl. ¶ 15 (“In Broward County . . . there are insurance market restrictions
on the types of policies I can write in the county, particularly with homeowner’s
insurance. If l am unable to sell a Farm Bureau product, I have the ability to see
whether I can use a third-party brokerage company to write the policy.
Approximately 60% of my book of business is Farm Bureau products, while 40% of
my book of business is written through brokerage.”).
                                          18
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 19 of 20




                                 C. Desire to Opt In

        “[P]laintiffs have the burden of demonstrating a reasonable basis for crediting

their assertions that aggrieved individuals exist[] in the broad class that they

proposed.” Haynes v. Singer Co., 696 F.2d 884, 887 (11th Cir. 1983); see also

Morgan, 551 F.3d at 1260. And that they desire to opt in. See Dybach, 942 F.2d at

1568.

        Plaintiffs say that the five former agents who are already pursuing this suit

demonstrate that there is interest. ECF No. 47 at 20. They argue that based on

Plaintiffs’ and the two pre-notice opt-in plaintiffs’ declarations, it is “reasonable to

assume” that other similarly situated agents have experienced FLSA violations and

would like to opt in. ECF No. 47 at 20. It is true that district courts in this circuit

credit pre-notice opt-ins as establishing interest. See, e.g., Campbell v. Pincher’s

Beach Bar Grill Inc., No. 215CV695FTM99MRM, 2016 WL 3626219, at *5 (M.D.

Fla. July 7, 2016) (“[N]o firm line has been drawn regarding the number of opt-ins

necessary, or magic language required, to convince the court that additional putative

plaintiffs will join or desire to join the action.”); Teahl v. The Lazy Flamingo, Inc.,

No. 2:13-CV-833-FTM-38CM, 2015 WL 179367, at *6 (M.D. Fla. Jan. 14, 2015)

(finding two opt ins and a declaration sufficient to establish employee interest). But

even here, Plaintiffs have only shown interest from agents in District 2. This is an

additional basis to deny the motion.


                                          19
     Case 1:19-cv-00070-AW-GRJ Document 79 Filed 03/19/20 Page 20 of 20




                                  III. CONCLUSION

      The motion (ECF No. 47) is DENIED without prejudice. Plaintiffs have not

met their burden of showing that the class they propose includes similarly situated

employees or that agents outside District 2 desire to opt in.

      Farm Bureau’s motion to strike or modify (ECF No. 56) is DENIED as moot.

      The Clerk will set a telephonic status conference for the first week of April or

as soon thereafter as counsel is available.

      SO ORDERED on March 19, 2020.

                                        s/ Allen Winsor
                                        United States District Judge




                                          20
